Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed June 24, 2020.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,698,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other as found within claims 1-18 of U.S. Patent No. 10,698,871.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid (U.S. Patent Application No. 2009/0012984) in view of Carro (U.S. Patent Application No. 2004/0054906).

Regarding Claim 1, Ravid discloses a method, implemented by one or more processors of a computing system, for staging a corpus of electronic communication documents, the method comprising: 
normalizing, by the one or more processors, a plurality of electronic documents within a corpus of electronic communication documents (par [0067], [0088], [0091], Ravid)1; 
for electronic communication documents within the corpus of electronic communication documents: generating, by the one or more processors, a fingerprint for the electronic communication document, wherein the fingerprint is derived from respective outputs of a hash function associated with each segment within the electronic communication document (par [0088-0089], [0091-0093], Ravid), and 
based upon the respective fingerprints, generating, by the one or more processors, a plurality of threaded conversations from the corpus of electronic communication documents (par [0067-0068], [0139-0141], Ravid). 

On the other hand, Carro discloses associating, by the one or more processors, the respective outputs of the hash function with a respective delimiter (par [0037-0039], Carro), and concatenating, by the one or more processors, the respective outputs and the respective delimiters for each segment within the electronic communication document (Fig.4; par [0037-0039], Carro). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carro’s teachings into the Ravid system. A skilled artisan would have been motivated to combine in order for a more efficient method of securing and verifying the authenticity and integrity of all types of files/documents.

Regarding Claim 2, the combination of Ravid in view of Carro, disclose the method of claim 1, wherein generating the fingerprint comprises: truncating, by the one or more processors, the respective outputs of the hash function to include only a threshold number of characters (par [0117], Ravid). 

Regarding Claim 8, the combination of Ravid in view of Carro, disclose the method of claim 1, wherein generating the plurality of threaded conversations from the corpus of electronic communication documents comprises: 
comparing, by the one or more processors, a generated fingerprint of a particular electronic communication document within a conversation to a generated fingerprint of another electronic communication document within the conversation (par [0032],[0085-0086], Ravid); and 
par [0062],[0163], Ravid). 

Regarding Claim 9, the combination of Ravid in view of Carro, disclose the method of claim 1, wherein generating the plurality of threaded conversations from the corpus of electronic communication documents comprises: 
comparing, by the one or more processors, a generated fingerprint of a particular electronic communication document within a conversation to a generated fingerprint of a child electronic communication document within the conversation (par [0032],[0121],[0155], Ravid); and 
when the generated fingerprint of the particular electronic communication document is subsumed into the generated fingerprint of the child electronic communication document, excluding the particular electronic communication document from a corresponding threaded conversation (par [0062],[0121],[0163], Ravid). 

Regarding Claim 10, the combination of Ravid in view of Carro, disclose the method of claim 1, further comprising: exporting, by the one or more processors, the plurality of threaded conversations to a content analysis platform (par [0162-0163], Ravid). 

Claim 11 contains similar subject matter as claim 1 above; and is rejected under the same rationale.

Regarding Claim 12, the combination of Ravid in view of Carro, disclose the system of claim 11, wherein the computing device is interconnected with one or more parallel processing par [0134], Ravid). 

Claim 13 contains similar subject matter as claim 2 above; and is rejected under the same rationale.

Claim 18 contains similar subject matter as claim 8 above; and is rejected under the same rationale.

Claim 19 contains similar subject matter as claim 9 above; and is rejected under the same rationale.

Claim 20 contains similar subject matter as claim 1 above; and is rejected under the same rationale.

Claims 3, 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Carro, further in view of Edelen (U.S. Patent Application No. 2009/0234924).

Regarding Claim 3, the combination of Ravid in view of Carro disclose all of the claimed subject matter as stated above. However, while Ravid teaches two attributes (i.e., a subject and body text) being normalized and having an associated CRC applied (see par [0100-0103] and [0117-0118]); however, Ravid and Carro are not as detailed with respect to deriving the fingerprint based upon the respective outputs of the hash function for an author and a date of each segment within the electronic communication document. 
par [0060], [0073], Edelen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Edelen’s teachings into the Ravid and Carro system. A skilled artisan would have been motivated to combine in order to better determine the thread conversation based on the author and date; as well as ensuring the automatic association of messages are being handled adequately.

Regarding Claim 6, the combination of Ravid in view of Carro, further in view of Edelen, disclose the method of claim 1, wherein generating the fingerprint comprises: deriving, by the one or more processors, the fingerprint based upon the respective outputs of the hash function for the author, the date, and a body of each segment within the electronic communication document (par [0091-0093],[0100-0103], and [0117-0118], Ravid … par [0060],[0073], Edelen). 

Regarding Claim 7, the combination of Ravid in view of Carro, further in view of Edelen, disclose the method of claim 1, further comprising: 
the fingerprint being a first fingerprint, wherein the first fingerprint is derived from the respective outputs of the hash function of the author and the date for each segment within the electronic communication document (par [0088-0089],[0091-0093], Ravid … par [0060],[0073], Edelen); and 
assigning, by the one or more processors, a second fingerprint to the electronic communication document, wherein: the second fingerprint is derived from respective outputs of the hash function of the author, the date, and a body for each segment within the electronic communication document (par [0088-0089],[0091-0093], Ravid). 

Claim 14 contains similar subject matter as claim 3 above; and is rejected under the same rationale.

Claims 4, 5, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Carro, further in view of Kawai (U.S. Patent Application No. 2004/0221295).

Regarding Claim 4, the combination of Ravid in view of Carro disclose all of the claimed subject matter as stated above. However, Ravid and Carro are not as detailed with respect to the delimiter indicates whether or not the electronic communication document or a segment thereof is included in a conversation of the plurality of threaded conversations. 
On the other hand, Kawai discloses the delimiter indicates whether or not the electronic communication document or a segment thereof is included in a conversation of the plurality of threaded conversations (par [0056], [0080], Kawai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai’s teachings into the Ravid and Carro system. A skilled artisan would have been motivated to combine in order to evaluate message storage and ensure there is not message redundancy.

Regarding Claim 5, the combination of Ravid in view of Carro, further in view of Kawai,  disclose the method of claim 1, wherein the delimiter indicates that a segment is a mutated segment (par [0056],[0080], Kawai). 

Claim 15 contains similar subject matter as claim 5 above; and is rejected under the same rationale.

Regarding Claim 16, the combination of Ravid in view of Carro, further in view of Kawai,  disclose the system of claim 15, wherein to detect that a segment is a mutated segment, the instructions, when executed by the one or more processors, cause the computing device to: 
compare the respective outputs of the hash function for each segment within the particular communication document to the corresponding respective outputs of the hash function for the corresponding segment within a parent electronic communication document (par [0032],[0085-0086], Ravid); and 
when the corresponding hash outputs for the corresponding segments do not match, flag the corresponding segment within the particular electronic communication document as a mutated segment (par [0056],[0080], Kawai). 

Regarding Claim 17, the combination of Ravid in view of Carro, further in view of Kawai,  disclose the system of claim 16, wherein to flag the corresponding segment within the particular electronic communication document as a mutated segment, the instructions, when executed by the one or more processors, cause the computing device to: 
associate the corresponding segment within the particular electronic communication document to a particular delimiter that indicates that the corresponding segment within the particular electronic communication document is a mutated segment (par [0056],[0080], Kawai). 
Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
February 26, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Ravid discusses the use of a processor within par [0056] and [0068].